Citation Nr: 1201597	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a major depressive disorder, evaluated as 50 percent disabling prior to June 4, 2009, and as 70 percent disabling thereafter. 

2.  Entitlement to a rating in excess of 20 percent for compartment syndrome of the right leg.

3.  Entitlement to a rating in excess of 20 percent for compartment syndrome of the left leg.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that awarded a 50 percent rating for major depressive disorder, effective from April 27, 2007, and denied ratings in excess of 20 percent for her right and left leg compartment syndrome disabilities.  The notice of disagreement made no mention of the effective date assigned for the 50 percent rating and that matter is not before the Board.   

Then, in a July 2009 rating decision, the RO awarded a 70 percent rating for the Veteran's service-connected major depressive disorder, effective from June 4, 2009.  At that time, the RO granted a total rating based upon individual unemployability due to service-connected disabilities (TDIU), also effective from June 4, 2009.

The matter of entitlement to a rating in excess of 70 percent for major depressive disorder from June 4, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from April 27, 2007 to June 4, 2009, the major depressive disorder was not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and was commensurate with no more than moderate impairment. 

2.  The Veteran's service-connected right and leg compartment syndrome disabilities are manifested by subjective complaints of pain and cramps, with limited function due to pain on repetitive use without evidence of loss of muscle strength, function, or substance; severe impairment of Muscle Group XII is not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 percent for major depressive disorder are not met for the period from April 27, 2007 to June 4, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9434 (2011). 

2.  The schedular criteria for a rating in excess of 20 percent for compartment syndrome of the right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.56, 4.71a, 4.73, DC 5399-5312 (2011). 

3.  The schedular criteria for a rating in excess of 20 percent for compartment syndrome of the left leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.56, 4.71a, 4.73, DC 5399-5312. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

In a May 2007 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the May 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records and VA medical records, dated from 2006 to 2009, have been associated with the claims file, to the extent available.  She has not identified any relevant private treatment records.  All reasonably identified and available medical records have been secured. 

Further, the Veteran was afforded VA examinations in May 2007 and June 2009, in connection with her claims on appeal, the reports of which are of record. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

The Veteran maintains that a rating in excess of 50 percent is warranted for her major depressive disorder for the period from April 27, 2007 to June 4, 2009, and that ratings in excess of 20 percent are warranted for her left and right leg compartment syndrome disabilities. 

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of her service-connected major depressive disorder and right and left leg disabilities warrant higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).




A. Major Depressive Disorder

In her October 2007 substantive appeal, the Veteran said that the severity of her psychiatric symtoms required multiple changes in prescribed medications to control aggressiveness that has been the main reason for her losing her last two jobs and greatly affected her relations with loved ones who feared her.  

The record reflects that, in an April 2001 rating decision, the RO granted service connection for depression, not otherwise specified, and assigned an initial 30 percent rating under DC 9434.  On April 27, 2007, the RO received the Veteran's current claim for an increased rating and, in the May 2007 rating decision on appeal, the RO awarded a 50 percent rating for major depressive disorder, effective from April 27, 2007.  Then, in the July 2009 rating decision, the RO awarded a 70 percent evaluation for the Veteran's service-connected major depressive disorder, and a TDIU, both effectuated from June 4, 2009. 

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, that evaluates other non-psychotic emotional disabilities including major depressive disorder, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symtoms of some difficulty in social and occupational functioning. 

While the Rating Schedule requires the rating agency to be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Veteran contends that she is entitled to a higher rating for her service-connected major depressive disorder.  Upon review of the evidence of record, the Board concludes that a rating in excess of 50 percent prior to June 4, 2009 is not warranted for her service-connected major depressive disorder. 

As noted, in April 2007, the RO received the Veteran's current claim for an increased rating for her service-connected psychiatric disability.

VA medical records, dated from April 2006 to May 2008, indicate that the Veteran's psychiatric disorder was treated with prescribed anti-depressant and anti-anxiety medications and outpatient individual psychotherapy.

In May 2007, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's electronic medical record and performed a clinical evaluation.  It was noted that the Veteran was in psychiatric treatment at the VA mental hygiene clinic (MHC) until a year earlier when she was considered in partial remission of her symtoms.  She worked as a clerk and accountant from September 2004 to March 2006 and was currently unemployed because the organization at which she worked closed operations.  She was divorced, had three grown children, and lived alone.

The Veteran complained that, in the last year she felt sad, depressed, tense, anxious, and irritable, with loss of interest for daily living activities, loss of energy, insomnia, , and an inability to concentrate.  She described moderate depressive and anxiety symtoms three to four days per week that were moderately interfering in her daily living activities.  She did not report psychotic or cognitive symtoms.

Objectively, the Veteran was cooperative and appropriately dressed with adequate hygiene.  She was spontaneous, alert, and in contact with reality.   There was no evidence of psychomotor retardation or agitation.  Her thought processes were coherent and logical without evidence of looseness of association or disorganized speech.  There were no delusions or hallucinations.  The Veteran had no phobias, obsessions, panic attacks, or suicidal ideas.  Her mood was depressed and her affect was constricted and appropriate.  She was oriented and her memory was intact.  Her judgment was good and her insight fair.  

The VA examiner said that the Veteran's signs and symtoms moderately interfered with her employment and social functioning.  There was no impairment of thought process and communication and no evidence of inappropriate behavior.  The Veteran was able to maintain basic activities of daily living from a psychiatric point of view.  The Axis I diagnosis was major depressive disorder, recurrent, moderate, and a GAF score of 55 was assigned.

A June 2007 VA MHC record indicates that the Veteran reported having sleep difficulty, and feeling withdrawn and isolated, and having a depressed mood, poor concentration, and low self esteem.

In February 2008, a VA primary care clinic physician reported that the Veteran's depression was stable.

An April 2008 VA outpatient psychiatric progress note indicates that the Veteran had a history of suicidal behavior by overdose of pills with no in-patient treatment.  It was noted that she was treated by VA for recurrent episodes of major depressive disorder.  The Veteran described having depressive manifestations characterized by sadness, frequent crying, illness, mood swings, irritability, poor tolerance, poor coping skills, social isolation, loss of interest in pleasurable activities, increased appetitie (episodes of hyperphagia), increased weight, and sleep disturbances (initial insomnia).  She said she was compliant with taking prescribed medications that helped in managing her symtoms but reported occasional exacerbation.  The Veteran described some recent family stressors and said she preferred to stay home and engage in sedentary activities.  She had good family support.  The Veteran denied any perceptual disturbances or dissociative phenomena, episodes of hyperactivity or manic/hyopmanic symtoms.  She denied panic attack symtoms and any phobia.  The Veteran denied suicidal and homicidal ideas, intentions, or plans.

Objectively, the Veteran had fair grooming and hygiene with no makeup and good eye contact.  She was cooperative.  The Veteran had normal psychomotor activity and was calm.  Her speech was spontaneous and fluent.  Her mood was depressed and her affect congruent.  The Veteran's thought process was relevant and coherent, and she had no suicidal or homicidal plans or ideas.  The Veteran denied active auditory or visual hallucinations and had no illusions.  She was alert and oriented.  Her insight was superficial and her judgment was fair.  The diagnosis was major depressive disorder with recurrent episodes and a GAF score of 65 was assigned.  In the VA physician's assessment, the Veteran denied any recent depressive, manic/hyopmanic or psychotic manifestations and no behavioral disturbances.  She seemed to be functioning at her baseline with no new complaint or concern and was compliant with taking prescribed medications.  She denied any suicidal, homicidal, and aggressive tendencies 

April 2008 signed statements from the Veteran's mother and daughter are to the effect that her condition affected her ability to work and made her "impossible to live with".  Her daughter said that the Veteran was rarely in a good mood, was isolated, cried without reason, ate continuously, and gained weight.

After reviewing the record and the relevant rating criteria, it is concluded that no more than the currently assigned 50 percent rating is warranted for the Veteran's service-connected major depressive disorder prior to June 4, 2009.  The VA examination and outpatient treatment records suggest that no more than a 50 percent rating is in order.  The May 2007 VA examiner noted the Veteran's complaints of sadness, depression, anxiety, tension, and concentration problems and said that she was appropriately dressed and adequately groomed, alert, and oriented with no panic attacks, suicidal ideations, delusions or hallucinations and assigned a GAF score of 55, noting that the Veteran's symtoms moderately interfered with her employment and social functioning.  

Further, in April 2008, a VA clinic psychiatrist noted the Veteran's complaints of mood swings, crying, irritability, and poor tolerance but with no panic attacks or suicidal or homicidal ideations.  This examiner reported that the Veteran had fair grooming and hygiene, was oriented and had coherent thoughts with no suicidal ideations, and assigned a GAF score of 65. 

Thus, it seems that the GAF scores assigned during the appeal period are not inconsistent with the symtoms reported of moderate psychiatric disability.  The available outpatient records reflect the Veteran's complaints of depression, social isolation, easy irritability, crying spells, and sadness.

The May 2007 VA examination report reflects symptoms consistent with a 50 percent evaluation.  The other objective medical evidence, including the VA treatment records, dated from 2006 to 2008, further demonstrates that the Veteran reported mood swings, crying spells, sadness, social isolation, irritability, loss of motivation, anxiety, and concentration problems. 

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent at any time during the pendency of the Veteran's appeal.  Symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown.  VA examiners have repeatedly described the Veteran as oriented with no evidence of psychotic thought.  

In April 2008, she described having good family support though April 2008 letters from her mother and daughter reflect some difficulties at home.  

Additionally, the Board notes that, in her October 2007 written statement, the Veteran claimed that she lost two jobs due to her service-connected psychiatric disorder.  However, in May 2007, she told the VA examiner that her job ended in March 2006 because the company for which she worked closed.  But, the January 2007 statement from her former employer suggests that her emotional volatility affected her ability to work in that environment.  Nevertheless, the 50 percent rating assigned prior to June 4, 2009 contemplates such occupational and social impairment with reduced reliability and productivity.  As such, a rating in excess of 50 percent is not warranted prior to June 4, 2009.

In sum, prior to June 4, 2009, the Veteran's symptoms did not more closely approximate the criteria required for a higher rating.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b)

B. Right and Left Leg Disabilities

The Veteran further asserts that her service-connected right and left leg disabilities are more severe than are represented by the currently assigned 20 percent ratings.  In her October 2007 substantive appeal, she complained of having constant pain and stiffness to her toes with difficulty walking due to her leg disabilities.

Where a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

By way of history, the record reflects that, in a September 1999 rating decision, the RO granted service connection for compartment syndrome of the left and right legs that were assigned 10 percent disability ratings under DC 5399-5312.  In a September 2005 rating decision, 20 percent ratings were assigned for the leg disabilities.  In April 2007, the RO received the Veteran's current claim for increased ratings for her leg disabilities.

The Veteran's service-connected leg disabilities are rated as analogous to impairment of Muscle Group XII under 38 C.F.R. § 4.73, DC 5312.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  This muscle group encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Under this diagnostic code, a 20 percent rating is assigned for a moderately-severe disability, and a 30 percent evaluation is assigned in severe cases.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d). 

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

Upon review of the evidence of record in this case, the Board finds that neither of the Veteran's service-connected leg disabilities have resulted in severe impairment of Muscle Group XII.  There are in-service complaints of recurrent/intermittent pain from the compartment syndrome disorder.  The Veteran was not wounded and did not incur a traumatic injury, there is no indication in the service treatment records of a through and through or deep penetrating wound, residuals of debridement, or prolonged infection.  The record reflects that the Veteran underwent surgical correction of her legs and then returned to duty.  Moreover, examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  There was also no edema of the right or left lower extremities.  Nothing in the record indicates that Muscle Group XII had some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power on either side. 

Notably, when examined by VA in May 2007, the Veteran complained of flare ups of leg pain four to six times a month that lasted approximately three to four hours caused by prolonged standing or walking, and that she rated as a 9 or 10 on a pain scale of 1 to 10.  During flare ups, she was limited in her ambulation.  The examiner noted the Veteran's history of injury caused by running after which she had surgery involving her anterior tibialis muscles, and returned to duty for several years but had to quit due to leg pain.  It was also noted that the Veteran was able to move her legs in a complete range of motion that was functional for activities of daily living.  She was unable to repetitively stand on her heels and toes more than twice due to pain.  

Objectively, the Veteran had two scars on both her legs that measured 2 centimeters (cm) and were non tender and without adhesions.  There was no tendon, bone, joint, or nerve damage.  She had manual muscle test (MMT) results of 4/5 in both anterior tibialis muscles.  There was no muscle herniation and the Veteran was able to move both her legs in a functional range of motion.  She was asked to repetitively stand on her heels and toes and was able to do it twice but no more due to pain.  The Veteran had full range of motion in her legs.  Range of motion of her ankles was dorsiflexion from 0 to 20 degrees with pain, bilaterally, in the last 10 degrees without functional loss, and plantar flexion from 0 to 45 degrees with pain in the last 20 degrees and no functional loss.  The diagnosis was bilateral compartment syndromes in both legs.

A June 2009 VA examination report indicates that the Veteran complained of leg pain and cramps on her distal legs with an inability to walk or stand for extended periods or to participate in exercise.  The examiner noted the Veteran's history of left and right leg compartment syndrome surgical release in service in approximately 1988 or 1989.  It was noted that there was no history of trauma to her muscles, no history of neoplasm, and no history of wound as the Veteran developed pain while running and underwent surgical repair of her legs.  The examiner said her muscle had not been injured, destroyed, or traversed.  There was no intermuscular scarring.  The Veteran's muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.

Objectively, the Veteran had a 9.0 by 0.2 cm. scar on her right distal leg on her shin and a 7.0 by 0.2 cm. scar on the left leg distal shin.  The scars were not painful or tender to the touch, not adherent, and there were no separate entry and exit scars.  Further, the VA examiner said that there were no residuals of nerve, tendon, or bone damage, no muscle herniation, and no loss of deep fascia or muscle substance.  It was noted that motion of a joint was limited by the muscle disease or injury.  Range of motion of the Veteran's ankles was dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 30 degrees.  The Veteran was additionally limited by pain following repetitive use of the ankles.  There was no additional loss of motion following repetitive use.  There was ankle swelling but there was no warmth or redness, and no effusion or instability of the ankles.  After walking a few meters, the Veteran developed pain and swelling and a tired sensation distally on her shins.  The diagnoses were compartment syndrome of the left and right legs that caused bilateral leg pain and cramps.  The VA examiner said that the Veteran's leg disabilities prevented her from participating in sports and recreational activities, had a severe effect on her ability to do chores, shop, and exercise, and had no affect on her activities of daily living and ability to travel.

In sum the Board concludes that the evidence of record does not warrant a finding of severe muscle impairment such as to warrant a rating in excess of 20 percent under DC 5399-5312.  

A higher rating is also not warranted for bilateral leg disability under Diagnostic Code 5262 as analogous to impairment of the tibia and fibula.  Under DC 5262, moderate knee or ankle disability warrants a 20 percent rating and, a 30 percent rating is assigned when there is marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2011).  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  Id.  In this case, there is no indication of any mal- or nonunion of the tibia and/or fibula or even marked ankle disability.  Rather, the June 2009 VA examiner found that the Veteran had limited range of motion of her ankles that swelled with walking and a tired sensation and leg cramps but no warmth or redness, and no effusion or instability of the ankles.  Such findings to not meet or even approximate the criteria for a higher rating.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right and left leg disabilities are contemplated in the currently assigned 20 percent ratings.  Even with consideration of the finding of objective evidence of pain after repetitive motion, reported by the June 2009 VA examiner, there is no indication that pain, due to disability of the left and right legs, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scars on her left and right legs.  However, the medical evidence shows that such scars are not painful, tender to the touch or adherent.  As such, the Board finds that a separate compensable evaluation for scars on the right and left legs is not warranted.  See 38 C.F.R. § 4.118, DCs 7803-7805 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005). 

As such, the Board concludes that the preponderance of the objective and credible evidence of record is against the Veteran's claim for ratings in excess of 20 percent for her left and right leg compartment syndrome disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).

All Disabilities

The Board has also considered whether the Veteran's major depressive disorder and right and left leg compartment syndrome disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Further, the Board notes that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes, however, that in this case, although the Veteran reported losing two jobs in her October 2007 substantive appeal due to her psychiatric disability, in May 2007, she told the VA examiner that she worked from September 2004 to March 2006 for an organization that closed and stopped working, although the January 2007 letter from D.D.L., suggests that the Veteran lost that job due to emotional difficulties.  Nevertheless, she and the record have not indicated that she is unemployable due to her major depressive disorder and bilateral leg disorders, prior to June 4, 2009.  The Veteran was awarded a TDIU effective from June 4, 2009 and has not appealed the effective date of the award.   

Further, in view of the holding in Hart, and, based upon the record, the Board finds that at no time since the Veteran filed her current claim for increased ratings have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A rating in excess of 50 percent for major depressive disorder, prior to June 4, 2009, is denied.

A rating in excess of 20 percent for right leg compartment syndrome is denied.

A rating in excess of 20 percent for left leg compartment syndrome is denied.


REMAND

When examined by VA on June 4, 2009, the examiner reported that the Veteran denied suicidal ideations.

However, in a December 2009 signed statement, the Veteran said that she attempted suicide on November 22, 2009 and was referred to VA from Hospital Hima on November 23, 2009.  She enclosed a copy of her VA Discharge Patient Instructions indicating that she was hospitalized from November 23 to 25, 2009, and her Axis I admission diagnoses included major depressive disorder, recurrent and moderate, and an anxiety disorder, not otherwise specified.  Her GAF score at admission was 20 and at discharge 60.  As such, the record suggests that additional VA medical evidence might be available that is not before the Board at this time regarding her claim for a rating in excess of 70 since June 4, 2009.  Thus, an effort should be made to obtain these VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Records of the Veteran's private treatment at Hospital Hima should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at (a) Hospital Hima for a suicide attempt on November 22, 2009; and (b) the VA medical center in San Juan from May 2008 to the present, to specifically include in-patient records from November 23 to 25, 2009.  If any records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims file.

2. Thereafter, the RO/AMC should review the record, undertake any further development indicated by the record, including VA examination, if warranted, and then readjudicate the claim on appeal for a rating in excess of 70 percent for major depressive disorder from June 4, 2009.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


